Order entered June 5, 2018




                                          In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                   No. 05-18-00422-CR

                               ARACELY MEZA, Appellant

                                             V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the 291st Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. F16-00230-U

                                         ORDER
       Before the Court is Lawrence Mitchell’s June 4, 2018 motion to substitute counsel. We

GRANT the motion. The Clerk of the Court is DIRECTED to REMOVE Valencia Bush and

SUBSTITUTE Lawrence Mitchell as counsel for appellant. All future correspondence should

be sent to Lawrence Mitchell, P.O. Box 797632, Dallas, TX 75379.


                                                   /s/   LANA MYERS
                                                         JUSTICE